[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              JULY 28, 2008
                              No. 08-10350
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                        ________________________

                     D. C. Docket No. 07-60198-CR-WJZ

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

JEFFERY PERKINS,

                                                     Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (July 28, 2008)

Before ANDERSON, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Robin Farnsworth, appointed counsel for Jeffrey Perkins, has filed a motion
to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because

independent review of the record confirms counsel’s conclusion that the record

does not contain any potentially meritorious issues for appeal, we GRANT

counsel’s motion to withdraw and AFFIRM Perkins’s conviction and sentence.




                                        2